of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc psi b02 genin-143585-08 number info release date uil ------------------------------------ -------------------------- --------------------------- taxpayer ------------------------------------------------ dear ------------------ this letter responds to your request for information dated date in which it was requested that we recognize the taxpayer's entity classification election to be a corporation effective beginning ---------------------- this office has attempted to call you to discuss the procedural requirements for seeking a private_letter_ruling on date date date and date to date we have not had the opportunity to speak with you via telephone according to your letter the form_8832 entity classification election that was filed on behalf of the taxpayer specified an effective date of ------------------ you further indicate in your letter that the taxpayer intended the effective date to be -------------------- ------- it appears from the facts as stated in your letter that the taxpayer does not qualify for relief under revproc_2002_59 2002_39_irb_615 because the form_8832 was not filed pursuant to rev_proc before the due_date of the federal tax_return excluding extensions for the tax_year ending -------------------------- generally to request relief for a late entity classification election that does not meet the requirements of revproc_2002_59 the taxpayer must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2009_1 copy enclosed in addition revproc_2009_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of more than dollar_figure but less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure and taxpayers with gross_income of less than dollar_figure on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply genin-143585-08 if the taxpayer decides to submit a formal request for a private_letter_ruling please review appendix b of revproc_2009_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate the taxpayer’s intent to be treated as a corporation from the requested effective date please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_7 date if you have any additional questions or if you would like to discuss to requirements for seeking a private_letter_ruling please contact our office at -------------------- sincerely melissa c liquerman chief branch passthroughs special industries enclosures revproc_2002_59 revproc_2009_1
